DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/766,425, filed 5/22/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/766,425 filed on 5/22/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al (9,728,556 B2).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Yamazaki et al discloses a semiconductor device (Figure 15B) comprising: a gate electrode (Figure 15B, reference 15) over a substrate (Figure 15B, reference 11); a gate insulating film (Figure 15B, reference 17) over the gate electrode (Figure 15B, reference 15); a first oxide semiconductor layer (Figure 15B, reference 19) over the gate insulating film (Figure 15B, reference 17); a second oxide semiconductor layer (Figure 15B, reference 49a) over and in contact with the first oxide semiconductor layer (Figure 15B, reference 19); and a source electrode (Figure 15B, reference 20)and a drain electrode (Figure 15B, reference 21) over the first oxide semiconductor layer (Figure 15B, reference 19), wherein each of the first oxide semiconductor layer (Figure 15B, reference 19) and the second oxide semiconductor layer (Figure 15B, reference 49a) comprises In, Ga, and Zn (column 32, lines 24-67 thru column 33 lines 1-6), wherein the first oxide semiconductor layer has crystallinity (column 38, lines 64-66), wherein the second oxide semiconductor layer has crystallinity and c-axis alignment (column 39, lines 10-12), wherein the second oxide semiconductor layer (Figure 15B, reference 49a)comprises a first region (Figure 15B, reference 49a, bottom surface) in contact with a surface of the first oxide semiconductor layer (Figure 15B, reference 19) and a second region (Figure 15B, reference 49a, upper surface) in contact with a surface (lower surfaces of references 20 and 21) of the one of the source electrode (Figure 15b, reference 20) and the drain electrode (Figure 15B, reference 21), and wherein a c-axis direction of the first region is different from a c-axis direction of the second region (column 33, lines 17-45 and column 38, line 29 thru column 41, line 64).
Regarding claim 2, Yamazaki et al discloses wherein the c-axis direction of the first region is aligned substantially perpendicularly to the surface of the first oxide semiconductor layer, and wherein the c-axis direction of the second region is aligned substantially perpendicularly to the surface of the one of the source electrode and the drain electrode (column 33, lines 17-45 and column 38, lines 29 thru column 41, line 64).
Regarding claim 3, Yamazaki et al discloses wherein an atomic ratio of Zn is higher than an atomic ratio of In and an atomic ratio of Ga in the second oxide semiconductor layer, and wherein the atomic ratio of Ga is higher than the atomic ratio of In in the second oxide semiconductor layer (Figure 15B, reference 49a; column 32, line 61 thru column 33, line 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
December 14, 2022